Citation Nr: 1756086	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  07-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as insomnia.

2.  Entitlement to service connection for bipolar disorder


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction since has been transferred to the RO in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 videoconference hearing, and a transcript of this hearing is of record.  

In a November 2014 Decision, the Board denied the Veteran's claims for entitlement to service connection for depression and a sleep disorder.  The Veteran appealed this denial to the United States Court of Appeals for Veterans' Claims (Court), who vacated and remanded the claim in a March 2016 Order.

In September 2016, the Board remanded the issues of entitlement to service connection for depression, bipolar disorder, and a sleep disorder to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination and opinion.  

While the case was remanded, the Veteran was granted entitlement to service connection for depressive disorder.  It appears that the Veteran has challenged the rating assigned to his service connected acquired psychiatric disability, but that issue has not been certified to the Board.  The remaining issues of entitlement to service connection for bipolar disorder and a sleep disorder are returned to the Board.  

The issues of entitlement to service connection for disorder and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As an initial matter, the RO does not appear to have re-adjudicated the issues of entitlement to service connection for bipolar disorder and a sleep disorder after the VA medical examination and medical opinion requested by the Board in its September 2016 Remand were completed, despite instructions in the Board's Remand to do so.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the July 2017 VA examination did not fully address the issues on appeal.  The examiner opined that the Veteran's reported sleep disturbances were most likely related to his obstructive sleep apnea, but did not address whether the Veteran's sleep apnea had onset in service or was caused or aggravated by the Veteran's service, to include his service connected anxiety disorder and depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the scope of a claim on appeal by holding that when a veteran files a claim, he is seeking service connection for his symptoms, regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other information of record.  Accordingly, the Board finds that the Veteran's claim for a sleep disorder should encompass a claim for obstructive sleep apnea, as well as insomnia, and on remand, a VA medical opinion should be obtained to address whether the condition is related to service.

Furthermore, while the examiner concluded that the Veteran did not meet the diagnostic criteria for bipolar disorder, stating that" none of his medical records nor history he provided on exam nor psychiatric evaluation provide adequate evidence of bipolar disorder."  However, the examiner ignored, or at least failed to address, the fact that the record shows almost a decade of treatment for bipolar disorder.  Even if the Veteran does not currently meet the criteria for bipolar disorder, if he met that criteria at any time during the period on appeal, the VA examiner must address whether that disability was caused by or related to the Veteran's active service.  And if the examiner believes that the Veteran's bipolar diagnosis was given in error, he or she must explain why.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should schedule the Veteran for a VA psychiatric examination.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects upon his ordinary activities, if any.

If the Veteran had a diagnosis of bipolar disorder during any period on appeal, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that this disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

If the examiner believes that the Veteran's bipolar disorder was diagnosed in error, he or she should explain why.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. The RO should also schedule the Veteran for a VA examination of his obstructive sleep apnea.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's obstructive sleep apnea had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include whether the condition was caused or aggravated by his service connected anxiety and depressive disorder.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


